On September 29, 1993, Petitioner was committed to a state penal institution for an indefinite term of four to ten years for attempted robbery after a guilty plea. On February 9, 1998, Petitioner was released on parole. On May 11, 1998, Petitioner was arrested for possession of drug paraphernalia and possession of a controlled substance. After being released on bond, Petitioner was rearrested on June 17, 1998 and held in the Franklin County Jail until June 26, 1998 when during a pre-trial hearing he pleaded guilty to an amended charge of disorderly conduct and was ordered to serve fifteen days in the County Jail.
On July 21, 1998, a parole revocation hearing was held and Petitioner returned to the state penal institution. At the final revocation hearing on November 9, 1998, Petitioner was found to be a parole violator and sentenced to thirty-two to forty months continuance of sentence by the Ohio Adult Parole Authority.
In October of 1998, Petitioner filed a Petition for Writ of Habeas Corpus in the Tenth Appellate District (Franklin County) and in January of 1999 he also filed a Petition for Writ of Habeas Corpus in the Fourth Appellate District (Pickaway County). On March 24, 1999, Petitioner filed this instant Petition for Writ of Habeas Corpus in this appellate district.
Chatfield's Petition is barred by the doctrine of res judicata. He has previously filed two petitions for writ of habeas corpus in state court raising the same issue (Chatfield v. Ohio AdultParole Authority(Dec. 7, 1998), Franklin App. No. 98APD-09 1247, unreported and Chatfield v. Ohio Adult Parole Authority
(March 3, 1999), Pickaway App. No. 99CA000001, unreported). Both cases were dismissed. Since the cases have already been decided against Chatfield, the doctrine of res judicata bars him from relitigating it in other proceedings in other state court. Statev. Perry(1367), 10 Ohio St. 2d 175, State ex rel. Brantley v.Ghee(1997), 80 Ohio St. 3d 287.
Chatfield's claim is, therefore, barred by res judicata because It has been previously decided and is now dismissed.
For the reason cited above, Petitioner's Petition for Writ of Habeas Corpus is without merit and denied.
Respondents' Motion to Dismiss is granted.
Costs taxed against Petitioner.
Final Order. Clerk to serve a copy of this order to the parties as provided by the Civil Rules.
                             ____________________________________ GENE DONOFRIO
                             ____________________________________ JOSEPH J. VUKOVICH
                             ____________________________________ CHERYL L. WAITE, JUDGES.